EXHIBIT 10.2


 
 
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
April 28, 2016 (this “Amendment”), is entered into by and among Cadiz Inc., a
Delaware corporation (the “Company”), Cadiz Real Estate LLC, a Delaware limited
liability company (“CRE” and collectively with the Company, the “Borrowers”),
MSD Credit Opportunity Master Fund, L.P. (“MSD”) as the Required Lenders (as
defined in the Credit Agreement (as defined below)) and Wells Fargo Bank,
National Association, as agent for the Lenders (the “Agent”).  Capitalized terms
used but not defined herein shall have the meanings provided in the Credit
Agreement, as applicable.
 
RECITALS:
 
WHEREAS, the Borrowers, the Lenders party thereto and LC Capital Master Fund,
Ltd., as agent (“LC Capital”), entered into an Amended and Restated Credit
Agreement, dated as of March 5, 2013 (the “March 2013 Credit Agreement”);
 
WHEREAS, (i) the Borrowers, LC Capital, MSD, and the Agent entered into an
Amendment Agreement, dated as of October 30, 2013 (the “Amendment Agreement”),
pursuant to which the parties thereto amended and restated the March 2013 Credit
Agreement, (ii) the Borrowers, the Lenders and the Agent entered into the First
Amendment to the Amended and Restated Credit Agreement, dated as of November 23,
2015 (“Amendment No. 1”), (iii) the Borrowers, the Lenders and the Agent entered
into the Second Amendment to the Amended and Restated Credit Agreement and
Partial Subordination of Collateral, dated as of February 8, 2016, (“Amendment
No. 2”) and (iv) the Borrowers, the Lenders and the Agent entered into the Third
Amendment to the Amended and Restated Credit Agreement, dated as of March 4,
2016 (“Amendment No. 3”). The March 2013 Credit Agreement as amended by the
Amendment Agreement, Amendment No. 1, Amendment No. 2 and Amendment No. 3, is
herein referred to as the “Credit Agreement”;
 
WHEREAS, on or about December 10, 2015 the Company issued New Convertible Notes
under the New Convertible Notes Indenture (the “Existing New Convertible Notes”)
in exchange for existing Convertible Notes;
 
WHEREAS, the Company wishes to issue additional New Convertible Notes under the
New Convertible Notes Indenture and to use the net cash proceeds of such
issuance for general corporate purposes and the Required Lenders wish to consent
to such issuance; and
 
WHEREAS, pursuant to Section 9.1 of the Credit Agreement, the Required Lenders
and each Loan Party may, from time to time, amend, modify or waive any of the
requirements of the Credit Agreement and the Borrowers have requested that the
Required Lenders amend the Credit Agreement to permit the issuance of additional
New Convertible Notes.
 
Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
 
1
 
 
ARTICLE I
 
AMENDMENTS TO CREDIT AGREEMENT
 
Effective as of the Effective Date (as defined below in Article II), the Credit
Agreement is hereby amended as follows:
 
(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order therein:
 
“Fourth Amendment”: that certain Fourth Amendment to Amended and Restated Credit
Agreement, dated as of the Fourth Amendment Effective Date and entered into by
and among the Borrowers, the Agent and the Required Lenders.
 
“Fourth Amendment Effective Date”: April 28, 2016.
 
(b) Section 1.1 of the Credit Agreement is hereby amended by restating the
definition of “New Convertible Notes” in its entirety as follows:
 
 “New Convertible Notes”: the 7.00% Convertible Senior Notes of Cadiz due 2020
(including, for the avoidance of doubt, the 7.00% Convertible Senior Notes due
2020 issued on or about the Fourth Amendment Effective Date).
 
(c) Section 6.1 of the Credit Agreement is hereby amended by adding the
following to the end of clause (e) of such Section: “and (iii) New Convertible
Notes issued on or after the Fourth Amendment Effective Date (a) in an aggregate
original principal amount not to exceed $9,500,000 (which original principal
amount has an accreted value of $12,000,000 on the Fourth Amendment Effective
Date) plus (b) any accretion of interest to such original principal amount
pursuant to the terms of the New Convertible Notes Indenture and such New
Convertible Notes”.
 
(d) Section 6.19 of the Credit Agreement is hereby amended by (i) restating
clause (a) of the first sentence of such Section as follows: “(a) increase the
principal amount (or accreted value, if applicable) thereof except by (x) an
amount equal to any premium, accrued interest and fees and expenses reasonably
incurred and paid in connection therewith and (y) the amount of New Convertible
Notes permitted to be incurred pursuant to Section 6.1(e)(iii)” and (ii) adding
at the end of such Section: “Notwithstanding the foregoing, the supplemental
indenture entered into in connection with the additional New Convertible Notes
incurred pursuant to Section 6.1(e)(iii) and the issuance of such additional New
Convertible Notes shall not be prohibited by this Section 6.19.”
 
 
ARTICLE II
 
CONDITIONS PRECEDENT
 
The effectiveness of this Amendment (including the amendments to the Credit
Agreement contained in Article I) are subject to the satisfaction of the
following conditions precedent (the date of the satisfaction of such conditions
precedent being referred to herein as the “Effective Date”);
 
(a) This Amendment shall have been duly executed by the Borrowers, the Agent and
the Required Lenders.
 
2
 
 
(b) The Agent and Required Lenders shall have received a certificate or
certificates executed by a Responsible Officer of each Borrower dated as of the
Effective Date certifying that:  (i) all representations and warranties
contained herein, in the Credit Agreement and in the other Loan Documents are
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified as to materiality, in all respects)
as of the date hereof as though made on and as of such date, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct on and as of such earlier date), (ii) no Default or Event of
Default has occurred and is continuing and (iii) there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
(c) The Borrowers shall have paid directly or reimbursed MSD for all reasonable
and documented out-of-pocket expenses incurred in connection with negotiating,
documenting and effectuating this Amendment.
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
In order to induce the Agent and the Required Lenders to enter into this
Amendment, each Borrower hereby represents and warrants to the Agent and the
Lenders party hereto that, as of the Effective Date, the following statements
are true and correct:
 
(a) all representations and warranties contained herein and in the Credit
Agreement as amended by this Amendment (the “Amended Credit Agreement”) and the
other Loan Documents are true and correct in all material respects (or, in the
case of any such representation or warranty already qualified as to materiality,
in all respects) as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date);
 
(b) the execution and delivery of this Amendment by each Borrower, the
performance by each Borrower of its obligations under this Amendment and the
Amended Credit Agreement (i) have been duly authorized by all requisite action,
corporate or otherwise, of each Borrower and (ii) will not conflict with or
result in a breach of, or constitute a default (or might, upon the passage of
time or the giving of notice or both, constitute a default) under, any of the
terms, conditions or provisions of any applicable statute, law, rule, regulation
or ordinance or any Borrowers’ organizational documents or the Indenture or any
judgment or order of any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, and (iii) will not
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of any Borrower under the
terms or provisions of any such agreement or instrument;
 
(c) this Amendment has been duly executed by each Borrower and delivered to the
Agent and this Amendment and the Amended Credit Agreement constitute the legal,
valid and binding obligations of each Borrower, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;
 
(d) no consent, approval or authorization of or designation, declaration or
filing with any Governmental Authority or any other Person on the part of any
Borrower is required in connection with the execution and delivery of this
Amendment or performance by such Borrower of this Amendment or under the Amended
Credit Agreement; and
 
3
 
 
(e) no Event of Default and no event which, after notice or lapse of time or
both, would become an Event of Default, has occurred and is continuing under the
Credit Agreement.
 
 
ARTICLE IV
 
MISCELLANEOUS
 
(a) Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) Successor and Assigns.  This Amendment shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns.
 
(c) Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(d) Counterparts.  This Amendment may be executed in one or more counterparts,
each of which counterparts when executed and delivered (including by facsimile
or electronic transmission) shall be deemed to be an original, and all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart thereof.
 
(e) Submission to Jurisdiction.  Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Amendment shall affect any right that any
party hereto may otherwise have to bring any action or proceeding relating to
this Amendment against any Borrower or its properties in the courts of any
jurisdiction.
 
(f) Waiver of Right to Trial by Jury.  EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AMENDMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE BORROWERS OR THE LENDERS WITH RESPECT TO THIS
AMENDMENT OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS CLAUSE WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.  EACH PARTY HERETO ACKNOWLEDGES THAT THEY HAVE HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL REGARDING THIS CLAUSE, THAT THEY FULLY UNDERSTAND ITS
TERMS, CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE
TERMS OF THIS CLAUSE.
 
4
 
 
(g) References.  On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement,” “thereunder,” ‘‘thereof” or words of like
import referring to the Credit Agreement as amended by this Amendment.  This
Amendment is a Loan Document.
 
(h) Release. In consideration of Agent and the Required Lenders entering into
this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, as of the date hereof, each
Borrower on behalf of itself and its affiliates and their respective successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders party
hereto, their respective affiliates and their successors and assigns, and their
present and former shareholders, directors, officers, attorneys, employees,
agents and other representatives (Agent, each Lender party hereto and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any Borrower, any of their respective affiliates, or
any of its or their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees by reason of any circumstance, action, cause or thing whatsoever
which occurred on or prior to the date hereof pursuant to or arising out of the
Credit Agreement, the Loan Documents or transactions directly related thereto
between any Borrowers, on one hand, and the Releasees, on the other.
 
(i) Waiver.  No delay or failure on the part of any party hereto in exercising
any right, power or remedy hereunder shall effect or operate as a waiver
thereof, nor shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such right, power or remedy preclude any
further exercise thereof or of any other right, power or remedy.
 
(j) Agent.  Pursuant to Section 8.4 of the Credit Agreement, each of the
undersigned Lenders hereby (i) authorizes and directs Agent to execute and
deliver this amendment entered into in connection herewith, (ii) represents to
the Agent that the Lenders party hereto, together, hold a majority of the Loans
under the Credit Agreement and constitute the Required Lenders sufficient to
give the direction contained herein and (iii) by its execution below, agrees to
be bound by the terms and conditions of this Amendment.  Wells Fargo Bank,
National Association is entering into this Amendment and acting hereunder, it
shall be entitled to the rights, benefits, protections, indemnities and
immunities afforded to it as Agent under the Credit Agreement.
 
[Signature Pages Follow]
 
5
 
 



 
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first above
written.
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

 
 
By:
/s/ Michael Roth
 

 
Name: Michael Roth

 
Title: Vice President

 
 
MSD CREDIT OPPORTUNITY MASTER FUND, L.P., as a Lender (and Required Lenders)

 
 
By:
/s/ Marcello Liguori
 

 
Name:  Marcello Liguori

 
Title:  Managing Director

 
 
CADIZ INC., as a Borrower

 
 
By:
/s/ Timothy J. Shaheen
 

 
Name:  Timothy J. Shaheen

 
Title:    Chief Financial Officer



 
 
CADIZ REAL ESTATE LLC, as a Borrower

 
 
By:
/s/ Timothy J. Shaheen
 

 
Name:  Timothy J. Shaheen

 
Title:    Chief Financial Officer




[Fourth Amendment to Amended and Restated Credit Agreement]
 
 
 
 
